EXHIBIT 10.23

 

Amendment to Mr. Jordan’s

Executive Employment Agreement

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT made this              day of
November, 2003, by and between ITXC Corp., a corporation formed under the laws
of the State of Delaware (the “Company”), and Edward B. Jordan (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company wishes to retain the continuing services of the Executive
and the Executive wishes to continue such employment, and each desires to enter
into an agreement to provide for the terms and conditions of such employment set
forth herein;

 

WHEREAS, the Company and Executive have previously entered into an employment
agreement dated May [    ], 2003 (the “Prior Contract”) which the parties desire
to amend and restate herein

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
that the Prior Contract is amended and restated in its entirety to provide as
follows:

 

1. Employment

 

The Company agrees to employ the Executive during the Term specified in section
2, and the Executive agrees to accept such continued employment, upon the terms
and conditions hereinafter set forth.

 

2. Term

 

Subject to Section 6 below and the other terms and conditions of this Agreement,
the Executive’s employment by the Company shall be for a term (the “Term”)
commencing on May     , 2003 (the “Effective Date”) and expiring on the
Expiration Date. For purposes of this Agreement, the term “Expiration Date”
shall mean July 1, 2004, except that (a) if a Trigger Event occurs prior to July
1, 2004 (or December 31, 2003 if the Trigger Event relates to a change in the
Chief Executive Officer of the Company), the term “Expiration Date” shall mean
the date which is one year after the first such Trigger Event and (b) if the
parties agree in writing to extend the Term beyond the period provided herein,
the term “Expiration Date” shall mean the last day of such extended Term.
Notwithstanding anything contained herein to the contrary, in the event that the
Executive’s employment with the Company continues after the Expiration Date, the
Executive’s employment shall be deemed to be “at will” after the Expiration
Date. The effective date of the termination of the Executive’s employment with
the Company, regardless of the reason therefor, is referred to in this Agreement
as the “Date of Termination”. The term “Trigger Event” shall mean (a) a Change
in Control of the Company, as that term is defined in the Company’s 1998 Stock
Incentive Plan, or (b) a change in the Chief Executive Officer of the Company,
but only if such change in chief executive officer occurs prior to December 31,
2003.

 

3. Duties and Responsibilities

 

(a) During the Term, the Executive shall retain his current title of Executive
Vice President, Chief Financial Officer, Treasurer and Director or shall have
such other title as may be agreed between the Executive and the Company. The
Executive shall perform such duties and responsibilities as may be assigned to
him from time to time consistent with his position, and in the absence of such
assignment, such duties as are customary and commensurate with such position.
The Executive further agrees to accept election, and to serve during all or any
part of the Term, as a director of the Company and as an officer or director of
any subsidiary of the Company, without any additional compensation therefor.

 

(b) The Executive’s employment by the Company shall be full-time and exclusive,
and during the Term, the Executive agrees that he will (i) devote substantially
all of his business time and attention, his best efforts, and all his skill and
ability to promote the interests of the Company and its affiliates; (ii) carry
out his duties in a competent and professional manner; (iii) work with other
employees of the Company and its affiliates in a competent and professional
manner; and (iv) generally promote the interests of the Company and its
affiliates. Notwithstanding the foregoing, the Executive shall be permitted to
engage in civic or charitable activities and manage his personal investments,
provided that such activities (individually or collectively) do not



--------------------------------------------------------------------------------

materially interfere with the performance of his duties or responsibilities
under this Agreement and provided that Executive shall not make personal
investments that result in his owning more than 5% of the voting stock of any
entity that competes with the Company.

 

(c) The Executive’s principal office shall initially be located in Plainsboro,
New Jersey, subject to necessary travel requirements of his position and duties
hereunder. The Company reserves the right to move Executive’s principal office
to a location within a 50 miles of said location.

 

4. Compensation

 

(a) As compensation for his services hereunder, the Company shall pay the
Executive, in accordance with its normal payroll practices, base salary
compensation at an annual rate not less than Executive’s base salary on the
Effective Date.

 

(b) Subject to the attainment of such individual and Company objectives as the
Company shall establish, the Executive shall be awarded a cash bonus for each
three month period of employment with a target bonus percentage of base salary
equal to not less than the Executive’s target bonus percentage of base salary in
effect on the Effective Date.

 

(c) The Executive has received and will continue to be eligible for the grant of
non-qualified options under the ITXC Corp. Stock Incentive Plan.

 

(d) All compensation paid to the Executive shall be subject to applicable tax
withholding requirements.

 

5. Expenses; Fringe Benefits

 

During the Term, the Executive shall be eligible for all benefits in accordance
with the Company policies in effect from time to time and shall be subject to
policies applicable to expenses and benefits of the Company. Notwithstanding
anything contained herein to the contrary, the Company reserves the right to
modify, amend or terminate any employee benefit plan or policy as it deems
appropriate in its discretion; provided that unless required by law, the Company
shall not amend, modify or terminate any such plan or policy in a manner that
treats the Executive differently from other similarly situated employees.

 

6. Termination

 

(a) The Company, by direction of its Board of Directors and/or Chief Executive
Officer, shall be entitled to terminate the Term prior to the Expiration Date
and to discharge the Executive for “Cause” effective upon the giving of written
notice. The term “Cause” shall be limited to the following grounds:

 

(i) The willful and continued failure by the Executive to substantially perform
any of his material duties hereunder or to follow the reasonable and lawful
orders of the Board of Directors of the Company or the Chief Executive Officer
of the Company;

 

(ii) The Executive’s misappropriation of material assets of the Company;

 

(iii) Use of alcohol or illegal drugs, materially interfering with the
performance of the Executive’s obligations under this Agreement;

 

(iv) Indictment, arraignment or conviction of a felony or of any crime involving
moral turpitude, dishonesty or theft;

 

(v) The commission by the Executive of any willful or intentional act, or the
Executive’s willful or intentional failure to act, which could reasonably be
expected to injure the reputation, business or business relationships of the
Company; provided, however, that no act or failure to act on the part of the
Executive shall be deemed to be willful or intentional if it was due primarily
to an error of judgment or negligence, but shall be deemed willful or
intentional if done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that his action or omission was in or not opposed
to the best interests of the Company. Failure to meet performance standards or
objectives of the Company by itself shall not constitute Cause for purposes of
this Agreement; and

 

(vi) Any material breach (not covered by any of the clauses (i) through (v)) of
any term, provision or condition of this Agreement or of any Company policy.

 

(b) Upon the termination of the employment of the Executive with the Company
pursuant to Section 6(a) or by virtue of a voluntary resignation other than
pursuant to a termination under section 6(d) below, or upon termination of the
Executive by the



--------------------------------------------------------------------------------

Company subsequent to the Expiration Date, the Company shall pay the Executive,
subject to appropriate offsets, as permitted by applicable law, for debts or
money due to the Company (collectively, “Offsets”), (i) any earned but unpaid
salary compensation, (ii) any earned but unpaid cash bonus, (iii) any unused
accrued vacation and (iv) any unpaid reimbursable expenses, in each case as of
the Date of Termination. Further, for purposes of the Company’s 1998 Stock
Incentive Plan and the stock options granted to the Executive thereunder, in the
event of a termination of the employment of the Executive by virtue of a
voluntary resignation other than pursuant to a termination under section 6(d)
below, (x) all of the Executive’s options shall be fully exercisable as of the
date of such resignation and (y) all of such options shall remain exercisable
until one year after the Expiration Date. In the event that such voluntary
resignation occurs less than three months prior to the end of the Term, the Term
shall be deemed extended until three months after the date of such resignation,
solely for purposes of this paragraph. Except as otherwise expressly stated
herein with respect to the Company’s 1998 Stock Incentive Plan, any benefits to
which the Executive or his beneficiaries may be entitled to under the plans and
programs described in Section 5 above, or any other applicable plans and
programs, as of his Date of Termination shall be determined in accordance with
the terms of such plans and programs. Except as provided in this Section 6(b),
and except for indemnification obligations and obligations to pay advances under
the Company’s Certificate of Incorporation, upon the termination of the
Executive’s employment under the circumstances set forth in this Section 6(b),
the Company shall have no further liability to the Executive or the Executive’s
heirs, beneficiaries or estate for damages, compensation, benefits, severance,
indemnities or other amount of whatever nature.

 

(c) A “Termination Event” shall mean the occurrence of any of the following,
provided that the Termination Event occurs either after a Trigger Event or in
anticipation of an expected Trigger Event: (i) actual termination of the
Executive’s employment by the Company without Cause; (ii) a demotion of the
Executive or a material diminution in the Executive’s responsibilities or
authority; (iii) the Executive’s being required to relocate more than 50 miles
from his current place of employment; or (iv) a reduction of the Executive’s
base compensation or total target compensation. The Executive shall be entitled
to terminate his employment and such termination shall be deemed a Termination
Without Cause in the event that a Termination Event occurs or if, prior to the
Expiration Date the Company is in default of a material term of this Agreement,
which default remains uncured for a period of 30 days after written notice of
such default from the Executive to the Company, such notice to specify the
specific nature of the claimed default and the manner in which the Executive
requires such default to be cured. Notwithstanding any such termination, or in
the event the Executive suffers a Termination Event prior to the Expiration Date
(hereinafter referred to as a “Termination Without Cause”), the restrictions set
forth in Section 8 shall remain in full force and effect.

 

(d) In the event of a Termination Without Cause, as liquidated damages, the
Executive shall be entitled to receive from the Company, subject to any Offsets
and provided that the Executive is not in breach of his obligations to the
Company under Section 8 hereof, (i) the Executive’s Salary and Bonus Component
(as hereinafter defined), reduced by any income earned by the Executive, from
any entity determined in the sole judgment of the Company’s Board of Directors
to be in competition with the Company, as a result of gainful activity during
the remainder of the Term whether as an employee, principal, partner, agent,
consultant, co-venturer or in any other capacity, (ii) any unpaid reimbursable
expenses outstanding, and (iii) any unused accrued paid personal time off days,
as of the Date of Termination. Further, for purposes of the Company’s 1998 Stock
Incentive Plan and the stock options granted to the Executive thereunder, in the
event of a Termination Without Cause, the Executive shall be deemed to be
employed through the last day of the Term. In the event that the Termination
Without Cause occurs less than three months prior to the end of the Term, the
Term shall be deemed extended until three months after the date of Termination
Without Cause, solely for purposes of this paragraph. Except as otherwise
expressly stated herein with respect to the Company’s 1998 Stock Incentive Plan,
any benefits to which Executive or his beneficiaries may be entitled to under
the plans and programs described in section 5 above, or any other applicable
plans and programs, as of his Date of Termination shall be determined in
accordance with the terms of such plans and programs; provided, however, that
the first six months of the Executive’s cost of continued “COBRA” medical
coverage, should such coverage be elected, shall be the same as the cost paid by
active executives of the Company for group health coverage. Except as provided
in this section 6(d) in connection with a Termination Without Cause, and except
for indemnification obligations under the Company’s Certificate of
Incorporation, (x) the Company shall have no further liability to the Executive
or the Executive’s heirs, beneficiaries or estate for damages, compensation,
benefits, severance, indemnities or other amounts of whatever nature and (y) the
Executive shall be under no obligation to mitigate his damages or to seek other
employment. It is agreed that the provision of this Section 6(d) shall lapse as
of the Expiration Date and shall not be deemed to continue as a result of
continued employment of the Executive unless provided for in a written
agreement.

 

(e) The term “Executive’s Salary and Bonus Component” shall mean, for the
Executive:

 

(i) all earned but unpaid salary accrued through the date on which a Termination
Without Cause occurs and all bonuses earned but unpaid for periods up to, but
not including, the calendar quarter in which such termination occurs;

 

(ii) the Executive’s then current salary, payable during the period from the day
after the date of such termination through the last day of the Term and payable
at such intervals as shall have applied immediately prior to such termination;



--------------------------------------------------------------------------------

(iii) a bonus under the Company’s incentive compensation program for the
calendar quarter in which such termination occurs, payable within 30 days after
the end of such quarter and in an amount equal to 90% of the Executive’s then
current quarterly target bonus;

 

(iv) a bonus under the Company’s incentive compensation program for the period
beginning on the first day of the calendar quarter (the “Second Quarter”)
immediately following the calendar quarter in which such termination occurs and
ending on the sooner of (x) the last day of the Second Quarter or (y) the later
of (1) the last day of the Term or (2) the Final Date, payable within 30 days
after the end of such period and in an amount equal to 90% of the Executive’s
then current quarterly target bonus multiplied by a fraction, the numerator of
which is the number of days in such period and the denominator of which is the
number of days in the Second Quarter; and

 

(v) in the event that the last day of the Term occurs prior to the Final Date
(as defined herein), a lump sum amount equal to the Executive’s then current
annual salary multiplied by a fraction, the numerator of which shall be the
number of days from the day after the last day of the Term through and including
the Final Date and the denominator of which shall be 365.

 

(f) Thus, by way of example, if (a) a Trigger Event were to occur on December
15, 2003, (b) this Agreement were to terminate as a result of a Termination
Without Cause on March 15, 2004, (c) at the time of such termination, the
Executive’ salary is $150,000 per year and (d) at the time of such termination,
the Executive’s target bonus is $28,000 per quarter, then the Executive’s Salary
and Bonus Component would equal:

 

(i) all earned but unpaid salary accrued through March 15, 2004 and all bonuses
earned but unpaid through December 31 ,2003;

 

(ii) salary at the rate of $150,000 per year, payable during the period from
March 16, 2004 through December 15, 2004;

 

(iii) a bonus for the quarter ending March 31, 2004 in an amount equal to
$25,200; and

 

(iv) a bonus for the quarter ending June 30, 2004 in an amount equal to $25,200.

 

(g) The term “Final Date” shall mean the date which is a specified number of
weeks after the Date of Termination. Such specified number shall be the lesser
of (x) 26 and (y) two times the number of full six month periods during which
the Executive shall have been employed by the Company as of the Date of
Termination.

 

7. Disability; Death

 

(a) In the event the Executive shall be unable to perform his duties hereunder
by virtue of illness or physical or mental incapacity or disability (from any
cause or causes whatsoever) in substantially the manner and to the extent
required hereunder prior to the commencement of such disability (all such causes
being herein referred to as “disability”), the Company shall have the right to
terminate the Executive’s employment hereunder as at the end of any calendar
month during the continuance of such disability upon at least 30 days’ prior
written notice to him. In the event of the Executive’s death during the Term,
the Date of Termination shall be the date of such death.

 

(b) In the event the Executive’s employment terminates pursuant to section 7(a),
the Executive, or in the case of his death, the Executive’s estate, shall be
entitled to receive, subject to any Offsets, (i) all salary and bonus
compensation earned but unpaid as of the Date of Termination, (ii) any unpaid
reimbursable expenses outstanding and (iii) any unused accrued vacation, as of
such date. Any benefits to which the Executive or his beneficiaries may be
entitled under the plans and programs described in Section 5 above, or any other
applicable plans and programs, as of his Date of Termination shall be determined
in accordance with the terms of such plans and programs. Except as provided in
this Section 7(b), in the event of the Executive’s termination due to disability
or death, the Company shall have no further liability to the Executive or the
Executive’s heirs, beneficiaries or estate for damages, compensation, benefits,
severance, indemnities or other amounts of whatever nature.

 

8. Confidential Information and Noncompete

 

The Executive acknowledges that the provisions of the employee confidentiality,
intellectual property and noncompete agreement (the “Employee Agreement”)
previously executed by him remain in full force and effect, except that the
noncompete provisions shall, unless waived by the Company, expire twelve months
after the date on which the Executive is last paid by the Company. Executive may
voluntarily elect to stop payments from the Company at any time.



--------------------------------------------------------------------------------

9. Enforceability

 

The failure of any party at any time to require performance by another party of
any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, nor shall it affect any other party’s right to
enforce the same, or to enforce any of the other provisions in this Agreement;
nor shall the waiver by any party of the breach of any provision hereof be taken
or held to be a waiver of any subsequent breach of such provision or as a waiver
of the provision itself.

 

10. Assignment

 

This Agreement is a personal contract and the Executive’s rights and obligations
hereunder may not be sold, transferred, assigned, pledged or hypothecated by the
Executive. The rights and obligation of the Company hereunder shall be binding
upon and run in favor of the successors and assigns of the Company; provided,
however, the Company may not assign or transfer its rights or obligations under
this Agreement unless such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

 

11. Modification

 

This Agreement may not be orally canceled, changed, modified or amended, and no
cancellation, change, modification or amendment shall be effective or binding,
unless in writing and signed by the parties to this Agreement.

 

12. Severability; Survival

 

In the event any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall nevertheless be binding upon the parties with
the same effect as though the invalid or unenforceable part had been severed and
deleted. The respective rights and obligations of the parties hereunder shall
survive the termination of the Executive’s employment to the extent necessary to
the intended preservation of such rights and obligations.

 

15. Notice

 

Any notice, request, instruction or other document to be given hereunder by any
party hereto to another party shall be in writing and shall be deemed effective
(a) upon personal delivery, if delivered by hand, or (b) three days after the
date of deposit in the mails, postage prepaid, if mailed by certified or
registered mail, or (c) on the next business day, if sent by facsimile
transmission or prepaid overnight courier service, and in each case, addressed
as follows:

 

If to the Executive:

 

Edward B. Jordan

[Home address omitted]

 

If to the Company:

 

ITXC Corp.

750 College Road East

Princeton, New Jersey 08540

Attention: Chief Executive Officer

 

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.

 

16. Applicable Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without application of conflict or law provisions
applicable herein.

 

17. Subsidiaries and Affiliates

 

As used herein, the term “subsidiary” shall mean any corporation or other
business entity controlled directly or indirectly by the corporation or other
business entity in question, and the term “affiliate” shall mean and include any
corporation or other business entity directly or indirectly controlling,
controlled by or under common control with the corporation or other business
entity in question.



--------------------------------------------------------------------------------

18. No Conflict

 

The Executive represents and warrants that he is not subject to any agreement,
instrument, order, judgment or decree of any kind, or any other restrictive
agreement of any character, which would prevent him from entering into this
Agreement or which would be breached by the Executive upon his performance of
his duties pursuant to this Agreement.

 

19. Entire Agreement

 

This Agreement and the Employee Agreement represent the entire agreement between
the Company and the Executive with respect to the subject matter hereof, and all
prior agreements, plans and arrangements relating to the employment of the
Executive the Company are nullified and superseded hereby.

 

20. Headings

 

The headings contained in this Agreement are for reference purposes only, and
shall not affect the meaning or interpretation of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ITXC CORP.  

By:

 

/s/    Tom Evslin

--------------------------------------------------------------------------------

   

Name: Tom Evslin

Title:   Chairman and CEO

Executive’s Signature

   

/s/    Edward B. Jordan

--------------------------------------------------------------------------------

    Edward B. Jordan